IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2541 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 56 DB 2018
                                :
          v.                    :            Attorney Registration No. 25619
                                :
DOMINIC A. PENNA,               :            (Montgomery County)
                                :
                Respondent      :

                                       ORDER

PER CURIAM


      AND NOW, this 22nd day of March, 2019, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and Dominic A. Penna is suspended on

consent from the Bar of this Commonwealth for a period of five years. Respondent shall

comply with all the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board.

See Pa.R.D.E. 208(g).